DETAILED ACTION
This Office action is in reply to application no. 16/997,550, filed 19 August 2020.  A preliminary amendment is acknowledged in which claims 1-20 have been cancelled.  Claims 21-41 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 29 and 37 are objected to because of the following informalities: the claims refer to “the device” and “the user device” without first establishing one or both; on first use in each claim “a device” and “a user device” should be used.  Appropriate correction is required.

Claim Analysis - 35 USC § 101
The claims are compliant with 35 U.S.C. § 101 and no rejection is made on this basis.  The purpose of this section is to set forth the Examiner’s findings of fact and reasoning.  As a preliminary matter, each claim is directed to a device (machine), method (process) or computer-readable medium (article of manufacture) and so lie within statutory categories of invention.
The claims recite abstraction, referring to prong one of step 2A of the below-recited guidance.  The claims include associating an account with a marketplace, authorizing a transaction using the account and presenting updated account information, which are commercial activities and/or fundamental business practices.  However, looking at prong two of step 2A, the claims also include that the association of the account with the marketplace is done by moving an icon representing the account toward an icon representing the marketplace.  This is a non-abstract step – the Examiner strains to imagine a similar pen-and-paper process – and as it is one of many ways to provide an indication that two objects ought to be associated with each other, it goes beyond generally linking the abstract idea to a particular technological environment.  See MPEP § 2106.05(e).  As such, the claims are not directed to an abstract idea, and are eligible for protection under our patent laws.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (U.S. Publication No. 2012/0191568) in view of Thomas (U.S. Publication No. 2016/0055322).

In-line citations are to Gandhi.
With regard to Claim 21:
Gandhi teaches: A device, comprising: 
a non-transitory memory; [0034; “memory device”] and
one or more hardware processors [0037; “processor”] coupled to the non-transitory memory and configured to read instructions from the non-transitory memory [0064; the “computer system may perform specific operations by processor and executing one or more sequences of one or more instructions contained in a system memory component”] to cause the device to perform operations comprising:
displaying, via a graphical user interface of the device, a first icon corresponding to an account of a user of the user device [0031; the “bin” which a user can “drag and drop” from and to and which leads to “debiting an account of the user” reads on this] and a second icon corresponding to a marketplace; [e.g. Sheet 2, Fig. 2; the buttons such as “all items”, “buy it now”, etc. read on icons corresponding to a marketplace]
inputting gestures via the graphical user interface, the gestures comprising: a movement of the first icon toward the second icon; [0031 as cited above; the “drag and drop” operation reads on this]
associating, in response to the inputting of the gestures, the account with marketplace account information; [0031; the account becomes associated with “the merchant”]
authorizing a transaction with the marketplace using the account; [id.; debiting the user’s account reads on this; cf. 0008 discussing “pre-authorization conditions”] and 
in response to the authorizing, presenting, via the graphical user interface… and marketplace account information. [Sheet 21, Fig. 14A; the “buy it now” price of $4.90 reads on marketplace account information]

Gandhi does not explicitly teach displaying updated account information with marketplace account information, and though it is of no patentable significance – it is nonfunctional printer bearing no functional relation to the substrate – it is known in the art.  Thomas teaches a verification system for secure processing [title] in which the “amount” of a “purchase or sale” appears on a “display” of a “computational device” along with an “account identifier and balance”. [0243] Thomas and Gandhi are analogous art as each is directed to electronic means for facilitating a financial transaction such as a purchase.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Thomas with that of Gandhi in order to provide secure processing, as taught by Thomas; further, it is simply a substitution of one known part for another with predictable results, simply displaying both data as taught by Thomas rather than only one as in Gandhi; the substitution produces no new and unexpected result.

With regard to Claim 29:
A method comprising:
displaying, via a graphical user interface of the device, a first icon corresponding to an account of a user of the user device [0031; the “bin” which a user can “drag and drop” from and to and which leads to “debiting an account of the user” reads on this] and a second icon corresponding to a marketplace; [e.g. Sheet 2, Fig. 2; the buttons such as “all items”, “buy it now”, etc. read on icons corresponding to a marketplace]
inputting gestures via the graphical user interface, the gestures comprising: a movement of the first icon toward the second icon; [0031 as cited above; the “drag and drop” operation reads on this]
associating, in response to the inputting of the gestures, the account with marketplace account information; [0031; the account becomes associated with “the merchant”]
authorizing a transaction with the marketplace using the account; [id.; debiting the user’s account reads on this; cf. 0008 discussing “pre-authorization conditions”] and 
in response to the authorizing, presenting, via the graphical user interface… and marketplace account information. [Sheet 21, Fig. 14A; the “buy it now” price of $4.90 reads on marketplace account information]

Gandhi does not explicitly teach displaying updated account information with marketplace account information, and though it is of no patentable significance – it is nonfunctional printer bearing no functional relation to the substrate – it is known in the art.  Thomas teaches a verification system for secure processing [title] in which the “amount” of a “purchase or sale” appears on a “display” of a “computational device” along with an “account identifier and balance”. [0243] Thomas and Gandhi are analogous art as each is directed to electronic means for facilitating a financial transaction such as a purchase.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Thomas with that of Gandhi in order to provide secure processing, as taught by Thomas; further, it is simply a substitution of one known part for another with predictable results, simply displaying both data as taught by Thomas rather than only one as in Gandhi; the substitution produces no new and unexpected result.

With regard to Claim 37:
A non-transitory machine non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations [0064; a “computer system may perform specific operations by processor and executing one or more sequences of one or more instructions contained in a system memory component”] comprising:
displaying, via a graphical user interface of the device, a first icon corresponding to an account of a user of the user device [0031; the “bin” which a user can “drag and drop” from and to and which leads to “debiting an account of the user” reads on this] and a second icon corresponding to a marketplace; [e.g. Sheet 2, Fig. 2; the buttons such as “all items”, “buy it now”, etc. read on icons corresponding to a marketplace]
inputting gestures via the graphical user interface, the gestures comprising: a movement of the first icon toward the second icon; [0031 as cited above; the “drag and drop” operation reads on this]
associating, in response to the inputting of the gestures, the account with marketplace account information; [0031; the account becomes associated with “the merchant”]
authorizing a transaction with the marketplace using the account; [id.; debiting the user’s account reads on this; cf. 0008 discussing “pre-authorization conditions”] and 
in response to the authorizing, presenting, via the graphical user interface… and marketplace account information. [Sheet 21, Fig. 14A; the “buy it now” price of $4.90 reads on marketplace account information]

Gandhi does not explicitly teach displaying updated account information with marketplace account information, and though it is of no patentable significance – it is nonfunctional printer bearing no functional relation to the substrate – it is known in the art.  Thomas teaches a verification system for secure processing [title] in which the “amount” of a “purchase or sale” appears on a “display” of a “computational device” along with an “account identifier and balance”. [0243] Thomas and Gandhi are analogous art as each is directed to electronic means for facilitating a financial transaction such as a purchase.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Thomas with that of Gandhi in order to provide secure processing, as taught by Thomas; further, it is simply a substitution of one known part for another with predictable results, simply displaying both data as taught by Thomas rather than only one as in Gandhi; the substitution produces no new and unexpected result.

Claims 22-24, 26, 30-32, 34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Thomas further in view of Chilmulwar et al. (U.S. Publication No. 2017/0031581).

Claims 22, 30 and 38 are similar so are analyzed together.
With regard to Claim 22:
The device of claim 21, wherein the movement of the first icon toward the second icon includes a swipe of a graphical element toward the second icon, where the graphical element is generated in response to the gestures.

With regard to Claim 30:
The method of claim 29, wherein the movement of the first icon toward the second icon includes a swipe of a graphical element toward the second icon, where the graphical element is generated in response to the gestures.

With regard to Claim 38:
The non-transitory machine-readable medium of claim 37, wherein the movement of the first icon toward the second icon includes a swipe of a graphical element toward the second icon, where the graphical element is generated in response to the gestures.

Gandhi and Thomas teach the device of claim 21, method of claim 29 and medium of claim 37, including taking a step as a result of such movement as cited above (a drag and drop include a swipe, as that is what the “drag” is), but do not explicitly teach that a step is generating an icon, but it is known in the art.  Chilmulwar teaches a customized user interface [title] in which as a result of a “drag and drop” of one item to another, the system “automatically creates an application icon”. [0047] Chilmulwar and Gandhi are analogous art as each is directed to electronic means for responding to a drag-and-drop event.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chilmulwar with that of Gandhi and Thomas in order to directly launch functionality based on an input, as taught by Chilmulwar; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply performing Chilmulwar’s step as a result of a drag-and-drop in place of, or in addition to, Gandhi’s step; the substitution produces no new and unexpected result.

With regard to Claim 23:
The device of claim 22, wherein operations further comprise: 
inputting another gesture via the graphical user interface, the another gesture including a movement of the graphical element toward a third icon; wherein account information associated with the third icon is further updated to include the transaction with the marketplace.

This claim is not patentably distinct from claim 22, as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 24:
The device of claim 23, wherein the second icon includes a discount e-commerce marketplace and the third icon includes an e-commerce marketplace. [Thomas, 0135; a “link” may direct to “discounts” or may direct to “offers”]

This claim is not patentably distinct from claim 23 as it consists entirely of mere labeling which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 26:
The device of claim 24, wherein a discount is obtained from the e-commerce marketplace associated with the second icon. [Thomas, 0135 as cited above in regard to claim 24]

This claim is not patentably distinct from claim 24, as it is not positively recited that the claimed device plays any role in this step.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 31:
The device of claim 30, further comprising:
inputting another gesture via the graphical user interface, the another gesture including a movement of the graphical element toward a third icon; wherein the account information associated with the third icon is further updated to include the transaction with the marketplace.

This claim is not patentably distinct from claim 30, as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 32:
The method of claim 31, wherein the second icon includes a discount e-commerce marketplace and the third icon includes an e-commerce marketplace. [Thomas, 0135; a “link” may direct to “discounts” or may direct to “offers”]

This claim is not patentably distinct from claim 23 as it consists entirely of mere labeling which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 34:
The method of claim 32, wherein a discount is obtained from the e-commerce marketplace associated with the second icon. [Thomas, 0135 as cited above in regard to claim 32]

With regard to Claim 39:
The non-transitory machine-readable medium of claim 37, further comprising:
inputting another gesture via the graphical user interface, the another gesture including a movement of the graphical element toward a third icon; wherein the account information associated with the third icon is further updated to include the transaction with the marketplace.

This claim is not patentably distinct from claim 37, as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 40:
The non-transitory machine-readable medium of claim 38, wherein the second icon includes a discount e-commerce marketplace and the third icon includes an e-commerce marketplace. [Thomas, 0135; a “link” may direct to “discounts” or may direct to “offers”]

This claim is not patentably distinct from claim 23 as it consists entirely of mere labeling which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 25, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Thomas further in view of Chilmulwar et al. further in view of Pinault et al. (U.S. Publication No. 2017/0097687).

These claims are similar so are analyzed together.
With regard to Claim 25:
The device of claim 22, wherein the inputting gestures include a squeeze of the graphical element generated toward the second icon.

With regard to Claim 33:
The method of claim 30, wherein the input gesture includes a squeeze of the graphical element generated toward the second icon.

With regard to Claim 41:
The non-transitory machine-readable medium of claim 39, wherein the input gesture includes a squeeze of the graphical element generated toward the second icon.

Gandhi, Thomas and Chilmulwar teach the device of claim 22, method of claim 30 and medium of claim 37, but do not explicitly teach that a gesture includes a squeeze, but it is known in the art.  Pinault teaches a system for human-to-computer gestures [title] in which he discloses that a manipulation of an object may consist of any of five things: it may be “squeezed, moved, oriented, translated [or dragged and dropped”. [0050] Pinault and Gandhi are analogous art as each is directed to electronic means for reacting to a drag-and-drop event.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pinault with that of Gandhi, Thomas and Chilmulwar as it is simply a matter of choosing an option from a short list of available options with a reasonable expectation of success.

Allowable Subject Matter
Claims 27, 28, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 27 and 35, from which the other two claims depend, includes that “a pressure associated with [a] squeeze of a graphical element is associated with an amount of funds to transfer”.  Although squeezing as a means of interacting with a GUI was known in the art at the relevant time, as cited above in regard to e.g. claim 25, the prior art does not teach that the amount of pressure in a squeeze gesture is related to an amount of funds to transfer.
The closest art is that of Pinski (U.S. Publication No. 2014/0095380).  Pinski teaches a method of interfacing with financial information. [title] He includes a “closed pinch” as a “type of user selection”, and mentions in the same paragraph that information available to manage is “an amount due for [a] transaction”, [0043] but does not come close to suggesting that the amount is in any way related to the velocity (a reasonable proxy for pressure in this circumstance) of the pinch, or for that matter to any other aspect of the pinch, or the pinch itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694